     Case:16-09146-ESL13 Doc#:25 Filed:03/08/21 Entered:03/08/21 08:49:04      Desc: Main
                                Document Page 1 of 1


 1                        IN THE UNITED STATES BANKRUPTCY COURT FOR
                                    THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                     CASE NO. 16-09146-ESL13
 4     HECTOR LUIS MALDONADO CANDELARIA           Chapter 13

 5

 6
       xx-xx-1735
 7
                        Debtor                       FILED & ENTERED ON MAR/08/2021
 8

 9
                                  ORDER GRANTING UNOPPOSED MOTION
10
              This case is before the Court on the following: Motion requesting entry
11
      of order to Compel 2017, 2018 and 2019 income tax returns, filed by Chapter 13
12
      Trustee, docket #24.
13
              Due notice having been given, there being no opposition, and good cause
14
      appearing thereof, the motion is hereby granted.     Debtor shall comply within 14
15
      days.
16
              IT IS SO ORDERED.
17
              In San Juan, Puerto Rico, this 8 day of March, 2021.
18

19

20

21

22

23

24

25

26

27

28

29
